DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richter et al. (US 2019/0202431) in view of Ries-Mueller (US 2019/0263240).
In re claims 1 and 11, Richter teaches a steering system  (176; fig. 1B) coupled to a forward end of a heavy truck chassis to facilitate steering; a non-electric powered medium truck engine (182) mounted near the forward end of the heavy truck chassis; a drive axle (178) which is near a rear end of the heavy truck chassis, is coupled to the non-electric powered truck engine (182); an electric powered axle (180A) positioned closer to the rear end of the heavy truck chassis after the drive axle; a rechargeable battery (140) coupled to and powering the electric powered axle; and a control system, comprising a processor that executes a program stored in a memory, engages the electric powered axle to supplement power to the non-electric powered medium truck engine (“power assist mode”) and engages the drive axle to recharge the rechargeable battery during vehicle deceleration (par. 50-53).
Richter doesn’t explicitly teach the truck engine is a medium truck engine. Nonetheless, the examiner notes it would have been obvious to one having ordinary skill in the art at the time of invention to incorporate a medium truck engine, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Likewise, Richter doesn’t explicitly teach a thermal management unit in communication with the control system, wherein the thermal management unit receives control functions from the control system to cool the electric powered axle via a cooling line. The examiner first notes that the use of cooling for electric components is standard in the electric vehicle arts. See, for example, the classification B60Y 2306/05 of the CPC. Likewise, attention is directed to Ries-Mueller which teaches a thermal management unit in communication with the control system, wherein the thermal management unit receives control functions from the control system to cool the electric powered axle via a cooling line (par. 14 and detailed description section gererally). It would be obvious to one of ordinary skill in the art to incorporate the cooling structure of Ries-Muller into the vehicle of Richter to ensure proper cooling in accordance with operating and environmental conditions.
In re claim 2 and 12, Richter differs in that it doesn’t explicitly teach the heavy truck is classified as a class 7 or a class 8 commercial truck based on a gross vehicle weight rating. Nonetheless, the examiner notes that the drawing of Richter suggests this to be the case. Moreover, the examiner takes official notice that class 7/8 commercial trucks are well known and conventional in the art (hence the classifications) and takes the position it would be obvious to one of ordinary skill in the art to apply the invention of Richter to such trucks.
In re claim 3 and 13, Richter differs in that it doesn’t explicitly teach the non-electric powered medium truck engine is rated at less than 380 horse power. Nonetheless, the examiner notes it would have been obvious to one having ordinary skill in the art at the time of invention to incorporate a medium truck engine rated at less than 380 horse power, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
In re claims 4 and 14, Richter teaches the non-electric powered truck engine is powered by a gasoline engine, a diesel engine, a propane engine, a natural gas engine, an ethanol engine, a biofuel engine, or a hydrogen engine (par. 35).
In re claims 5 and 15, Richter teaches the rechargeable battery comprises a battery bank comprising one or a combination of: a Lithium Ion battery, a Molten Salt battery, a Nickel Metal Hydride battery, a Lithium Sulphur battery or a Lead-Acid battery (par. 57).
In re claims 6 and 16, Richter teaches the rechargeable battery is rechargeable through a charging station or an in-vehicle regenerative charging system (par. 45). Richter differs in that it does not teach the rechargeable battery has a minimum capacity rating of at least 100kWh. Nonetheless, the examiner notes it would have been obvious to one having ordinary skill in the art at the time of invention to incorporate a rechargeable battery that has a minimum capacity rating of at least 100kWh, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
In re claims 7 and 17, Richter teaches the control system is coupled to a plurality of sensors which detect events that determine when to apply electric current to the electric power axle (par. 31).
In re claims 8 and 18, Richter teaches the plurality of sensors comprises one or more powertrain sensors to monitor one or both of engine torque and revolutions per minute (par. 63-65).
	In re claims 10 and 20, Richter differs in that it does not explicitly teach commands that enables the battery to substantially reduce or completely cut off the electric current sourcing the electric powered axle in response to a change in a load event. The examiner takes official notice that substantially reducing or cutting off electric current during a load event is well known and conventional in the art for maintaining the battery within desirable voltage range.
Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richter and Ries-Mueller as applied to the claims above, and further in view of Okubo (US 2017/0305412).
In re claims 9 and 19, Richter differs in that it doesn’t teach commands that enables the battery to source electric current to the electric powered axle in response to an output of a throttle position sensor and a barometric pressure sensor. Attention, however, is directed to Okubo which teaches the powertrain control module (PCM) incorporates barometric pressure and throttle position in its control process. It would be obvious to incorporate the control process of Okubo to better operate the powertrain in response to environmental/ambient operating conditions.
Response to Arguments
Applicant's arguments filed have been fully considered but they are directed to the claims as amended. The examiner notes that cooling mechanisms for vehicle motors and other electronics is well known and conventional in the art. Herein, the examiner has now pointed applicant to Ries-Mueller which teaches a cooling device for an electrified axle. The examiner has addressed
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EREZ GURARI whose telephone number is (571)270-1156. The examiner can normally be reached Monday-Friday 8:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303)297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EREZ GURARI/Primary Examiner, Art Unit 3614